I N THE COURT OF APPEALS

                                                                        FILED
                                                                            July 2, 1997

                                                                        Cecil Crowson, Jr.
                                                                        Appellate C ourt Clerk
PRI CE & PRI CE M   ECHANI CAL, I NC. , )           HAM BLEN CHANCERY
                                             )      C. A. NO. 03A01- 9612- CH- 00402
                                             )
            Pl a i nt i f f - Appe l l a nt  )
                                             )
                                             )
                                             )
                                             )
                                             )
vs .                                         )      HON. BEN K. WEXLER
                                             )      CHANCELLOR, BY I NTERCHANGE
                                             )
                                             )
                                             )
                                             )
                                             )
J AM ES EDWARD HALE a nd HALE                )       REVERSED AND REMANDED
CONSTRUCTI ON COM     PANY, I NC. ,          )
                                             )
            De f e nda nt s - Appe l l e e s )




W GARY BLACKBURN & M CHELLE J ONES LONG, Bl a c kbur n, Sl obe y, Fr e e ma n
 .                            I
& Ha p p e l l , P. C. , Na s hvi l l e , f or a ppe l l a nt .


ROBERT A. CRAWFORD, Ca r pe nt e r & O' Conne r , Knoxvi l l e , f or a ppe l l e e s .




                                        O P I N I O N



                                                                                M M r a y, J .
                                                                                 c ur



       Thi s   case   is   b e f or e   t he   c our t   on a n e xt r a or d i n a r y a pp e a l

p u r s u a n t t o Rul e 10, Te nne s s e e Rul e s of Appe l l a t e Pr oc e dur e .           Th e
s ol e i s s ue whi c h we a r e c a l l e d upon t o de c i de i s whe t he r Te nne s s e e

r e c o g n i z e s t he t or t of " i nt e nt i ona l i nt e r f e r e nc e wi t h pr os pe c t i v e

e c o n o mi c a dva nt a ge "          ( The t or t ) .           The t r i a l   c our t   di s mi s s e d t h e

p l a i nt i f f ' s c l a i m o n t he pr e mi s e t ha t Te nne s s e e doe s not r e c ogn i z e

t he t or t ,     c i t i ng Kul t ur a ,      I nc . ,       v.    Sout he r n Le a s i ng,       923 S. W 2 d
                                                                                                           .

536,     ( Te nn.    1996) ,     quot i ng f r om Qua l i t y Aut o Pa r t s v. Bl uf f Ci t y

Bui c k, 876 S. W 2d 818, 823 ( Te nn. 1994) .
                 .



         The Supr e me Cour t ha s ne i t he r e xpr e s s l y r e j e c t e d t he t or t no r

e x p r e s s l y e mbr a c e d i t .     I n Qua l i t y Aut o Pa r t s , t h e c our t di d de f i n e

t he e l e me nt s t ha t ma ke u p t he t or t a s f ol l ows :



                   M t j ur i s di c t i ons a nd c omme nt a t or s a gr e e t he t or t
                     os
         i s c ompos e d of t he f ol l owi ng e l e me nt s : ( 1) t he e xi s t e nc e
         o f a bus i ne s s r e l a t i ons hi p or e xpe c t a nc y ( a n e xi s t i ng
         c ont r a c t      i s not        r e qui r e d) ;   ( 2)     k n o wl e dge by t he
         i n t e r f e r e r of t h e r e l a t i ons hi p or e xpe c t a nc y; ( 3) a n
         i nt e nt i ona l a c t of i nt e r f e r e nc e ; ( 4) pr oof t ha t t he
         i n t e r f e r e nc e c a us e d t h e ha r m s us t a i ne d; a nd ( 5) da ma ge t o
         t he pl a i nt i f f . I d . , 5 A. L. R. 4 t h a t § 2[ a ] , p . 1 6; s e e
         a l s o Cr a n d a l l Cor p. v . Na vi s t a r I nt e r n . , 302 S. C. 265,
         3 9 5 S.E.2d 179 ( S. C. 1990) ; Commodor e v . Uni ve r s i t y
         M c ha ni c a l Cont r . , 120 W s h. 2d 120, 839 P.2d 314 ( W s h
           e                                      a                                        a
         1 9 92) .


         The c our t de t e r mi ne d t ha t Qua l i t y Aut o Pa r t s ' c l a i m mus t f a i l

b e c a us e t he c ompl a i nt di d not a l l e ge t wo e s s e nt i a l e l e me nt s of t he

t or t   — ( 1)      t he    e xi s t e nc e    of   a        s pe c i f i c   pr os pe c t i ve   e mpl oyme nt

r e l a t i o ns hi p a nd ( 2) knowl e dge by Qua l i t y of s uc h a r e l a t i ons h i p .

Th e c o u r t t he n s t a t e d:



                 W c onc l ude t ha t t he que s t i on of whe t he r Te nne s s e e
                   e
         r e c ogni z e s t he t or t of i nt e nt i ona l i nt e r f e r e nc e wi t h
         p r os pe c t i ve e c onomi c a dva nt a ge s houl d be pos t pone d t o
         a n ot he r d a y whe n we a r e s qua r e l y pr e s e nt e d wi t h a c a s e i n

                                                          2
         wh i c h a l l o f t he e l e me nt s of t he t or t ha ve be e n a l l e ge d
         o r o t he r wi s e e s t a bl i s he d. . . .

I d, p a g e 823.



         The      c our t      in      Kul t ur a ,   I nc . ,    s upr a ,        ne i t he r    a c c e pt e d   no r

r ej ect ed       t he      t or t ,    obs e r vi ng    t ha t    no    d a ma ge s       ha d    be e n    s hown .

Th e r e a f t e r ,   t hi s c our t i n Ne w Li f e Cor p.                  v.    Thoma s Ne l s on,         I nc . ,

9 3 2 S. W 2d 921 ( Te nn. App. 1996, pe r mi s s i on t o a ppe a l de ni e d J u l y
          .

1,    1996) ,      r e ve r s e d a s umma r y j udgme nt               whi c h ha d be e n e nt e r e d i n

f a v o r o f t he de f e nda nt a nd r e ma nde d t he c a s e t o t he t r i a l c our t f o r

a t r i a l on t he me r i t s .



         I n di s c us s i ng t he i s s ue t he c our t poi nt e d out :



                . . . I n Ka n Cons t . & Cl e a ni ng Cor p. v. Ta t um, No
         0 1 A01- 9304- CV- 00150, 1993 W 434741 ( Te nn. App. W S. , Oc t
                                             L                     .
         2 7 1993, t he c our t s t a t e d:

                            The e l e me nt s of t he t or t of i nt e r f e r e nc e wi t h
                   bus i ne s s r e l a t i o ns a r e a l s o s e t out i n 45 AmJ ur . 2d
                   I nt e r f e r e nc e 50 ( 1969) .

                             The ba s i c e l e me nt s whi c h e s t a bl i s h a pr i ma
                   f a c i e t or t i ous i nt e r f e r e nc e wi t h a bus i ne s s r e l a -
                   t i o ns hi p a r e t he e xi s t e nc e of a va l i d b us i ne s s
                   r e l a t i on ( not ne c e s s a r i l y e vi de nc e d by a n e nf or c e -
                   a bl e c ont r a c t ) or e xpe c t a nc y; knowl e dge of t he
                   r e l a t i o n s hi p or e xpe c t a nc y on t he pa r t of t he
                   i nt e r f e r e r ; a n i nt e nt i ona l i nt e r f e r e nc e i nduc i ng or
                   c a us i ng a br e a c h or t e r mi na t i on of t he r e l a t i ons hi p
                   or e xpe c t a nc y; a nd r e s ul t a nt d a ma ge t o t he pa r t y
                   whos e r e l a t i ons hi p or e xpe c t a nc y ha s be e n di s -
                   r upt e d.



         W a r e una bl e t o ma ke a me a ni ngf ul di s t i nc t i on be t we e n Qua l i t y
          e

Aut o Pa r t s a nd Ne w Li f e Cor p . , i ns of a r a s t he e l e me nt s of t he t or t

a r e c on c e r ne d.

                                                          3
         I t i s we l l - s e t t l e d l a w t ha t t he Supr e me Cour t i s not bound b y

a d e c i s i on of a n i nt e r me di a t e a ppe l l a t e c our t e ve n whe n c e r t i or a r i

o r p e r mi s s i on t o a ppe a l i s de ni e d.                              As e xpl a i ne d by Chi e f J us t i c e

Gr a f t o n Gr e e n, i n Br ya n v. Ae t na Li f e I ns . Co. , 174 Te nn. 602, 1 3 0

S. W 2 d 85 ( 19 3 9 ) :
    .                                       " W ha ve r e pe a t e dl y poi nt e d out
                                               e                                                                  t ha t    a me r e

de ni a l      by t hi s          c our t      of       a    wr i t        of     c e r t i or a r i     t o t he      Cour t      of

Ap p e a l s    doe s        not        c ommi t        us     to          al l     t he     vi e ws      e xpr e s s e d     in     a

p a r t i c u l a r opi ni on. W a r e pr i ma r i l y c onc e r ne d on s uc h a ppl i c a t i o n
                                e

wi t h t h e r e s ul t              r e a c he d . "       174 Te nn.             at      611,        130 S. W 2d a t
                                                                                                               .                 88.

W i g h i n g onl y t he r e s ul t i n Ne w Li f e Cor p . i n t he l i ght of Qua l i t y
 e

Aut o Pa r t s ,          a c ompe l l i ngl y pe r s ua s i ve a r gume nt                             i s ma d e t ha t        t he

Su p r e me Cour t ha s i mpl i c i t l y r e c o gni z e d t he t or t .                                    W a r e of t h e
                                                                                                              e

o p i n i o n t ha t t he t or t i s now r e c ogni z e d i n t hi s j ur i s di c t i on a n d s o

hol d.

         Up on c ons i de r a t i on o f                    t he e nt i r e c ompl a i nt ,                 we a r e of          t he

o p i n i o n t ha t        s uf f i c i e nt       f a c t s ha ve be e n a l l e ge d whi c h,                       i f t r ue ,

s a t i s f y t he r e qui r e me nt s of bot h Qua l i t y Aut o Pa r t s a nd Ne w Li f e ,

s upr a .       W a c knowl e dge t ha t
                 e                                           da ma ge s ha ve be e n pl e a d wi t h l i t t l e

s p e c i f i c i t y.          We     be l i e ve ,        howe ve r ,           t ha t     unde r      t he     r e l a xe d r e -

q u i r e me nt s        f or        pl e a di ng       unde r            t he      Te nne s s e e       Rul e s      of     Ci v i l

Pr o c e d u r e ,       t ha t      t he    de f e nda nt s              ha ve     be e n    pl a c e d     on     s uf f i c i e n t

n o t i c e t o ma ke t he m a wa r e of t he c l a i ms a ga i ns t t he m.                                        Fur t he r :



                  W a l s o be l i e ve t ha t . . . t he r e i s no l onge r a ny ne e d
                   e
         f or pa r t i c ul a r i z e d da ma ge pl e a di ng. As we n o t e d i n
         Ha ndl e y v. M y, [ 588 S. W 2d 772, 774, - 76 Te nn. App. 1979]
                           a                 .
         t he pur pos e of pl e a di ng und e r t he Te nne s s e e Rul e s o f
         Ci vi l Pr oc e dur e i s t o not i f y t he de f e nda nt of t he c l a i ms
         a ga i ns t hi m. The r e a r e a ny numbe r of de vi c e s , i nc l udi ng
         a mot i on f or mo r e de f i ni t e s t a t e me nt a nd t he va r i ous
         d i s c ove r y pr oc e dur e s , t ha t e na bl e pa r t i e s t o c l a r i f y t he

                                                                      4
          c l a i ms a ga i ns t t h e m. Not hi ng r e qui r e s a pl a i nt i f f t o
          p l e a d a l l da ma ge s wi t h mor e e xa c t ne s s a n d s pe c i f i c i t y
          t ha n t ha t r e qui r e d by t he Te n n e s s e e Rul e s of Ci vi l
          Pr oc e dur e . [ The pl a i nt i f f ' s ] c ompl a i nt me e t s t he s t a n-
          d a r ds of Te nn. R. Ci v. P. 8. I t ga ve t he de f e nda nt s
          s u f f i c i e nt not i c e of t he t ype of da ma g e s c l a i me d t o be
          s u f f e r e d. The r e f or e , we f i nd t ha t t he c omp l a i nt wa s
          p r ope r .

Ev a n s v.        Na s hvi l l e Ba nne r             Publ i s hi ng Co . ,             1988 Te nn.            App.        LEXI S
638.



          Ha vi ng now r e a c he d t he c onc l us i ons                            t ha t     t he t or t          ha s    be e n

a d o p t e d i n Te nne s s e e a nd t ha t t h e p l a i nt i f f ' s c ompl a i nt s t a t e s a

c a us e o f a c t i on f or t or t i ous i nt e r f e r e nc e wi t h a bus i ne s s r e l a t i on -

s h i p , we mus t e xa mi ne t he pr opr i e t y of t he t r i a l c our t ' s a c t i on i n
                                                                                                                 1
g r a n t i n g de f e nda nt s '           mot i on f or j udgme nt on t hi s i s s ue .



          W f i r s t not e t ha t t he c ompl a i nt c ont a i ns t wo c ount s .
           e                                                                                                             On e i s

f o r d e f a ma t i on a nd t he s e c ond i s f or t or t i ous i nt e r f e r e nc e wi t h a

b u s i n e s s r e l a t i ons hi p.             The de f e nda nt f i l e d a mot i on f or s umma r y

j u d g me n t on bot h c ount s .                  The mot i on f or s umma r y j udgme nt r e l a t i n g

t o d e f a ma t i on wa s pr e mi s e d upon t he pl a i nt i f f ' s i na bi l i t y t o pr o v e

d a ma ge s c a us e d b y t he a l l e ge d de f a ma t or y s t a t e me nt s .                              The mot i o n ,

as    t o t ha t        c ount       wa s     ove r r ul e d.           As     t o t he c ount              f or     t or t i o u s

i n t e r f e r e nc e wi t h a bus i ne s s r e l a t i ons hi p, t he de f e nda nt s '                                mot i o n

s i mp l y s t a t e d " a c a u s e o f a c t i on f or i nt e r f e r e nc e wi t h a pr os p e c -

t i v e e c onomi c a dva nt a ge i s not a r e c ogni z e d c a us e of a c t i on un d e r

t he l a ws of t hi s s t a t e . "                    No c l a i m i s ma de ( a s t o e i t he r c ou n t )



          1
             W a r e n o t c o n c e r n e d wi t h t h e d e s i g n a t i o n o r t i t l e a t t a c h e d t o t h e c a u s e o f
              e
a c t i o n . W a r e mo r e c o n c e r n e d t h a t a l l t h e n e c e s s a r y e l e me n t s a r e a l l e g e d .
                 e
" Re v i e wi n g c o u r t s mu s t a l wa y s l o o k t o t h e s u b s t a n c e o f t h e c h a l l e n g e d c o mp l a i n t
r a t h e r t h a n i t s f o r m. "     Us r e y v . Le wi s , 5 5 3 S. W 2 d 6 1 2 , 6 1 4 ( Te n n . Ap p . 1 9 7 7 ) ;
                                                                                 .
Ka y l o r v . Br a d l e y , 9 1 2 S. W 2 d 7 2 8 ( Te n n . Ap p . 1 9 9 5 ) .
                                           .

                                                                 5
t ha t " t he r e i s no ge nui ne i s s u e a s t o a ny ma t e r i a l f a c t . "                 Se e Rul e

56. 03,      Te nne s s e e Rul e s of           Ci vi l         Pr oc e dur e .    W f eel
                                                                                     e          t ha t     it   is

i nf o r ma t i ve t o s e t out t he ma t e r i a l pa r t s of t he mot i on f or s umma r y

j ud g me n t .      The mot i on, i n pe r t i ne nt pa r t , i s a s f ol l ows :



                . . . [ A] s gr ounds f or t hi s mot i on,                         t he de f e nda nt s
         wo ul d s how unt o t he c our t a s f ol l ows :

         ( 1)       Any da ma ge i nc ur r e d by t he pl a i nt i f f wa s not c a us e d
                    by t he a l l e ge d de f a ma t or y s t a t e me nt s of J a me s
                    Edwa r d Ha l e ;

         ( 2)       A c a us e of a c t i on f or i nt e r f e r e nc e wi t h a pr os pe c -
                    t i ve e c onomi c a dva nt a ge i s not a r e c ogn i z e d c a us e
                    of a c t i on unde r t he l a ws of t hi s s t a t e ; a nd

         ( 3)       The pl a i nt i f f ha s not s uf f e r e d, a nd c a nnot pr ove ,
                    t ha t he i nc ur r e d da ma ge s a s a r e s ul t of t he a l l e ge d
                    de f a ma t or y s t a t e me nt s of J a me s Edwa r d Ha l e .



         Du r i ng or a l a r gume nt be f or e t hi s c our t , t he a ppe l l e e s de vo t e d

mu c h o f t he i r a r gume nt a nd s t r ongl y di r e c t e d our a t t e nt i on t o t h e

l a c k o f a s howi ng of da ma ge s by t he pl a i nt i f f i n r e s pons e t o t h e

d e f e n d a nt s ' mot i on f or s umma r y j udgme nt .                  W not e howe ve r , t ha t t h e
                                                                             e

t r i a l c o ur t i n gr a nt i ng t he mot i on,                    di d s o pur e l y a s a ma t t e r o f

l a w,    r e l yi ng upon Kul t ur a ,               I nc . ,     s upr a a nd Qua l i t y Aut o Pa r t s ,

s upr a .       Spe c i f i c a l l y, t he c our t , i n i t s me mor a ndum opi ni on s t a t e d :



                 The c our t i s of t he opi ni on, a s t o t he i s s ue of
         i nt e nt i ona l    i nt e r f e r e nc e wi t h pr os pe c t i ve e c onomi c
         a dva nt a ge t ha t t hi s i s not a r e c ogni z e d c a us e of a c t i on
         i n Te nne s s e e .    [ Ci t i ng Kul t ur a , s upr a . ]


         Si n c e     t he      ba s i s    of   t he        de f e nda nt s '     mot i on   f or       s umma r y

j u d g me n t ,    as   s et     out      a bove ,      wa s      pur e l y a     que s t i on of   l a w not

d i r e c t e d t owa r d " u ndi s put e d ma t e r i a l f a c t s " , t he pl a i nt i f f ha d no

                                                            6
n o t i c e t ha t he wo u l d be c a l l e d upon t o de mons t r a t e da ma ge s a s t o

t he s e c ond c ount .          Fur t he r ,   wi t h no s uc h gr ound s t a t e d i n t h e

mo t i o n , he wa s unde r no obl i ga t i on t o do s o.          W a r e not a t l i be r t y
                                                                     e

t o p r e s ume or a s s ume t ha t t he e vi de nc e f ound i n t he r e c or d be f o r e

u s i s a l l of t he e vi de nc e t ha t t he pl a i nt i f f i s a bl e t o pr oduc e o n

t hi s i s s ue .



                  The s t a nda r ds gove r ni ng a n a ppe l l a t e c our t ' s r e vi e w
        o f a t r i a l c our t ' s a c t i on on a mot i on f or s umma r y
        j u dgme nt a r e we l l s e t t l e d. Si nc e our i nqui r y i nvol ve s
        p u r e l y a que s t i on of l a w, no pr e s umpt i on of c or r e c t ne s s
        a t t a c he s t o t he t r i a l c our t ' s j udgme nt , a nd our t a s k i s
        c o nf i ne d t o r e vi e wi ng t he r e c or d t o de t e r mi ne whe t he r t he
        r e qui r e me nt s of Te nn. R. Ci v. P. 56 ha ve be e n me t . Cowde n
        v . Sovr a n Ba nk/ Ce nt r a l Sout h , 816 S. W 2d 741, 744 ( Te nn.
                                                                .
        1 9 91) . Te nn. R. Ci v. P. 56. 03 pr ovi de s t ha t s umma r y
        j u dgme nt i s onl y a ppr opr i a t e whe r e : ( 1) t he r e i s no
        g e nui ne i s s ue wi t h r e ga r d t o t he ma t e r i a l f a c t s r e l e va nt
        t o t he c l a i m or de f e ns e c ont a i ne d i n t he mot i on, Byr d v.
        Ha l l , 847 S. W 2d 208, 210 ( Te nn. 199 3 ) ; a nd ( 2) t he
                              .
        mo vi ng pa r t y i s e nt i t l e d t o a j udgme nt a s ma t t e r of l a w
        o n t he undi s put e d f a c t s . An d e r s on v. St a nda r d Re gi s t e r
        Co. , 857 S. W 2d 555, 559 ( Te nn. 1993) . The movi ng pa r t y
                            .
        h a s t he bur de n of pr ovi ng t ha t i t s mot i on s a t i s f i e s t he s e
        r e qui r e me nt s . Downe n v . Al l s t a t e I ns . Co . , 811 S. W 2 d      .
        5 2 3, 524 ( Te nn. 1991) .

Ca r v e l l v. Bot t oms , 900 S. W 2d 23 ( Te nn. 1995) .
                                    .



        W a r e of t he opi ni on t ha t t he de f e nda nt s , t he movi ng pa r t i e s ,
         e

h a v e f a i l e d t o me e t   t he bur de n of pr ovi ng t ha t         t he i r mot i on f o r

s u mma r y j udgme nt s a t i s f i e s t he r e qui r e me nt s s e t out a bove a nd t h a t

t he y a r e e nt i t l e d t o j udgme nt a s a ma t t e r of l a w.        Ac c or di ngl y, we

f i nd t ha t       t he mot i on f or    s umma r y j udgme nt     s houl d not      ha ve b e e n

gr a nt e d.




                                                  7
          W do not
           e              e xpr e s s a ny opi ni on on t h e me r i t s of            a ny i s s u e ,

ot he r     t ha n t o hol d t ha t       t he de f e nda nt s ,     ba s e d upon t he r e c o r d

b e f o r e us , a r e not e nt i t l e d t o j udg me n t a s a ma t t e r of l a w.              Th e

j u d g me n t   of   t he   t r i al   c our t   gr a nt i ng     t he   mot i on   f or   s umma r y

j u d g me n t i s r e ve r s e d.



          Cos t s a r e a s s e s s e d t o t he a ppe l l e e s a nd t hi s c a s e i s r e ma nd e d

t o t he t r i a l     c our t   f or   s uc h ot he r   a nd f ur t he r    a c t i on a s ma y b e

r e q u i r e d, c ons i s t e nt wi t h t he opi ni on of t hi s c our t .




                                                         ____________________________ _ _
                                                         Don T. M M r a y, J .
                                                                 c ur

CONCUR:


_ _ _ _ _ _ _ ____________________________
Ch a r l e s D. Sus a no, J r . , J udge


_ _ _ _ _ _ _ ____________________________
Ga r y R. W de , Spe c i a l J udge
                a




                                                   8
                                        I N THE COURT OF APPEALS




PRI CE & PRI CE M   ECHANI CAL, I NC. , )                        HAM BLEN CHANCERY
                                             )                   C. A. NO. 03A01- 9612- CH- 00402
                                             )
            Pl a i nt i f f - Appe l l a nt  )
                                             )
                                             )
                                             )
                                             )
                                             )
vs .                                         )                   HON. BEN K. WEXLER
                                             )                   CHANCELLOR, BY I NTERCHANGE
                                             )
                                             )
                                             )
                                             )
                                             )
J AM ES EDWARD HALE a nd HALE                )                   REVERSED AND REMANDED
CONSTRUCTI ON COM     PANY, I NC. ,          )
                                             )
            De f e nda nt s - Appe l l e e s )




                                                    JUDGMENT


          Thi s     a ppe a l    c a me o n t o be he a r d upon t he r e c or d f r om t h e

Ch a n c e r y Cour t of Ha mbl e n Count y, br i e f s a nd a r gume nt of c ouns e l .

Up o n c o n s i de r a t i on t he r e of , t hi s Cour t i s of opi ni on t ha t t he r e wa s

r e v e r s i bl e e r r or i n t he t r i a l c our t .

          The      j udgme nt      of     t he    t r i al   c our t   is      r e ve r s e d.        Cos t s   ar e

a s s e s s e d t o t he a ppe l l e e s a nd t h i s c a s e i s r e ma nde d t o t he t r i a l

c our t     f or     s uc h     ot he r    a nd    f ur t he r    a c t i on    as    ma y       be   r e qui r e d ,

c o n s i s t e nt wi t h t he opi ni o n of t hi s c our t .



                                                             PER CURI AM